 347318 NLRB No. 32PLUMBERS LOCAL 669 (LEXINGTON FIRE PROTECTION GROUP)1Chel Lacort, 315 NLRB 1036 (1994).2The amici curiae were the American Federation of Labor andCongress of Industrial Organizations; Chamber of Commerce of the
United States of America; Building and Construction Trades Depart-
ment, AFL±CIO; National Electrical Contractors Association, Inc.;
International Longshoremen's Association, AFL±CIO; and Associ-
ated General Contractors of America, Inc. LFP Group, Charging
Party in the instant case, did not participate in the oral argument.
All oral argument participants except the Chamber of Commerce
filed briefs thereafter.3120 NLRB 388 (1958).4We do not, however, adopt the judge's further finding that theRespondent's refusal to bargain with LFP Group violated Sec.
8(b)(1)(A) of the Act. The judge made no independent factual find-
ings on which the 8(b)(1)(A) allegation is based. It is well estab-
lished that other 8(b) violations do not give rise to derivative viola-
tions of Sec. 8(b)(1)(A). National Maritime Union, 78 NLRB 971(1948), enfd. 175 F.2d 686 (2d Cir. 1949), cert. denied 338 U.S. 954(1950). Accordingly, we do not find an 8(b)(1)(A) violation in this
case. Food and Commercial Workers Local 454 (Central Soya), 245NLRB 1295 (1979). See also Teamsters Local 705 (PennsylvaniaTruck Lines), 314 NLRB 95, 95±96 fn.4 (1994).5The Respondent acknowledges that the ``A'' list ``is the list thatthe Association hands [the Respondent] at the beginning of negotia-
tions that [the Association] believe[s] covers those that are bound to
the multiemployer bargaining.''6Retail Associates, 120 NLRB at 395.7170 NLRB 1027 (1968).8238 NLRB 156 (1978).9Contrary to the suggestion of our dissenting colleagues, we arenot asserting that there was an all-party agreement to vary the RetailAssociates principles. See Acropolis Painting & Decorating, 272NLRB 150 (1984). Rather, we rely on those principles.ContinuedRoad Sprinkler Fitters Local Union No. 669, affili-ated with the United Association of Journey-
men and Apprentices of the Plumbing and
Pipefitting Industry of the United States and
Canada, AFL±CIO and Lexington Fire Protec-tion Group, Inc. Case 9±CB±7890August 15, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENS,BROWNING, COHEN, ANDTRUESDALEOn April 30, 1992, Administrative Law JudgeGeorge F. McInerny issued the attached decision. The
Respondent, Road Sprinkler Fitters Local Union No.
669, affiliated with the United Association of Journey-
men and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, AFL±CIO
(the Union) filed exceptions and a supporting brief and
the Charging Party, Lexington Fire Protection Group,
Inc. (LFP Group) filed an answering brief. The Board
determined that this and another case1raised importantquestions concerning application of the rules regarding
withdrawal from multiemployer bargaining units set
forth in Retail Associates, 120 NLRB 388 (1958), andheld oral argument on May 23, 1994. Participating in
the oral argument were the Respondent, the General
Counsel, the International Ladies' Garment Workers'
Union (the charging party in Chel Lacort), and a num-ber of amici curiae.2The Board has considered the decision and therecord in light of the exceptions, briefs, and oral argu-
ment and has decided, for the following reasons, to af-
firm the judge's rulings, findings, and conclusions as
modified and to adopt the recommended Order as
modified.We agree with the judge that the Retail Associates3rules regarding withdrawal from multiemployer bar-gaining units are applicable to the facts in this case
and that, under Retail Associates, Lexington Fire Pro-tection Company (LFP Company) timely withdrew
from the multiemployer unit in November 1987. Ac-
cordingly, we adopt the judge's finding that the Re-
spondent violated Section 8(b)(3) of the Act by refus-
ing to bargain on an individual basis with LFP Group,which had purchased the assets of LFP Company andcontinued its business operations.4The relevant facts are not in dispute. In 1975, LFPCompany joined the National Fire Sprinkler Associa-
tion, Inc. (Association) and granted the Association au-
thority to bargain on its behalf as part of a multiem-
ployer unit. By virtue of this designation, the Associa-
tion placed LFP Company on its ``A'' list. That list set
forth those members who had assigned the Association
their collective-bargaining rights.From 1975 until late 1987, LFP Company was inthe multiemployer unit, and the Association was its au-
thorized representative to bargain with the Respondent.
On October 23, 1987, LFP Company wrote the Asso-
ciation that it would represent itself in upcoming nego-
tiations for a contract to succeed the one expiring in
April 1988. The Association thereupon followed the
customary procedures. It immediately removed LFP
Company from the ``A'' list. Further, consistent with
past practice, when the Respondent and the Associa-
tion met in November 1987 to begin multiemployer
bargaining, the Association handed the Respondent the
updated ``A'' list.5LFP Company was not on the list.After the list was tendered, the parties began bargain-
ing for a new multiemployer agreement.On these facts, the judge found, and we agree, thatthe Association's tendering of this updated ``A'' list to
the Respondent, prior to multiemployer bargaining,
was adequate written notice that the Association was
no longer bargaining on behalf of LFP Company.6Wealso agree with the judge that Lenox Grill7and SouthTexas Chapter of the Associated General Contractors8support this conclusion. In these cases, the Board held
that when, as here, written notice of withdrawal is ten-
dered to the union prior to the exchange of bargaining
proposals, the withdrawal is effective under Retail As-sociates.9 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
We disagree with our dissenting colleagues' claim that the ``A''list was insufficient under Retail Associates because the parties hadnot expressly agreed that it was the method whereby the Association
would notify the Union of employer withdrawals. An express agree-
ment may be required if the parties wish to depart from the prin-
ciples of Retail Associates. This case does not involve such a depar-ture. Rather, it involves a particular method of the notification that
is required by Retail Associates. Historically, the list was the Asso-ciation's method for notifying the Union of withdrawals.10We disagree with our dissenting colleagues' claim that the Asso-ciation did nothing specifically to apprise the Union that the Com-
pany had withdrawn from the multiemployer unit. On the contrary,
consistent with settled practice, the Association did precisely that by
removing the Company's name from the ``A'' list and by providing
the updated list to the Union prior to the commencement of bargain-
ing.We also reject, as hyperbole, the dissent's mischaracterization ofthe ``A'' list as a ``blizzard of data akin to a response to a discovery
request.'' The list quite specifically, and narrowly, enumerates those
employers that authorized the Association to represent it for pur-
poses of collective bargaining.11Conceivably, there could be employers who were left off the listfor reasons other than a withdrawal from the Association. The Union
was free to point out such matters, and such employers would be
in the unit. But, this ``correction'' process can have no impact on
the Employer, who was appropriately omitted from the list, i.e., the
Employer had previously withdrawn from the Association.Chairman Gould views the conclusion that a violation was com-mitted here as particularly appropriate under a holding that is predi-
cated on the parties' own collective-bargaining process relating to
notice and their customary adherence to it. The fact that it may not
be the most efficient or best in the view of this Agency or other
third parties is irrelevant. It is the process devised by the parties,which they have bargained for, that supports our decision today and
not our own view about what is best for them.12The dissent argues that the Association's tendering of the ``A''list to the Union prior to negotiations was ineffective notice under
Retail Associates because the ``parties' settled practice [was] to ver-ify and correct the `A list' after, and not before, the commencement
of bargaining.'' We disagree. The ``A'' list satisfied the notice re-
quirements under Retail Associates, and the Association clearly re-garded its tendering of the ``A'' list as effective notice to the Union.
Upon receipt of the list, the Union was on notice that those were
the only employers for which the Association was bargaining. At
that point, the Union could have insisted upon verification of the list
prior to bargaining. It chose not to do so. This choice does not un-
dercut the legal effectiveness of the Association's notice.13The dissent argues that the Employer acquiesced to the Union'sclaim that the Employer remained part of the multiemployer unit. In
this regard, the dissent relies on the fact that the Employer adhered
to the terms of the 1988±1991 multiemployer contract. In addition,
the dissent relies on the fact that the Employer did not respond to
the Union's letter that claimed that the Employer remained part of
the multiemployer unit. The dissenting argument has no merit. With
respect to the dissent's first point, we note that adherence to the
terms of a multiemployer contract is not the same thing as agree-
ment to be part of a multiemployer unit. With respect to the dis-
sent's second point, we note that the Employer clearly and unequivo-
cally stated its intention to withdraw from the multiemployer unit,
and such withdrawal was conveyed by the Association to the Union.
In these circumstances, we do not infer a change of mind based on
the mere fact that the Employer did not respond to the Union's con-
trary claim.14The Board has long adhered to the rule that in order to bindan employer to multiemployer bargaining in the first instance, there
must be evidence of that employer's unequivocal intent to be bound
by the actions of the multiemployer bargaining representative. See,
for example, Hunts Point Recycling Corp., 301 NLRB 751, 752(1991), and cases there cited.Our dissenting colleagues seek to distinguish theabove-cited cases from the instant one. They argue
that, in the cited cases, the association told the union
the names of the employers that had withdrawn. By
contrast, the dissent argues, the Association told the
Union here of the employers who had not withdrawn,
i.e., who were still in the Association. We believe that
this is a distinction without a difference. In order to as-
certain the names of those who had withdrawn, the
Union had only to compare the names on the list with
the names that were on the list at the time of the nego-
tiation of the last contract. Because the list, which is
in evidence here, was titled ``MEMBERS WHO HAVEAUTHORIZED THE ASSOCIATION TO REPRESENTTHEM IN COLLECTIVE BARGAINING,'' the exclu-
sion of the Employer from the list effectively informed
the Union that the Employer had withdrawn its author-
ization for representation by the Association in bar-
gaining.10As the Association's associate director testi-fied, the tendering of the list was the notification of
withdrawal.11Our dissenting colleagues contend that there was in-sufficient notification because the Union had to com-
pare a submitted lengthy list with a prior lengthy list.
This is the practice, however, that the parties them-selves have historically followed.12If the Unionthought that the process was cumbersome, it was free
to seek a change. It never did so. In our view, our col-
leagues should not now seek to upset a practice of the
parties simply because our colleagues think that the
practice is a cumbersome one.In sum, the Employer withdrew from the Associa-tion, and this withdrawal was effectively commu-
nicated to the Union. These events occurred prior to
the start of substantive negotiations. Thus, this is not
a case when an employer ``hangs back'' to see how
the bargaining will proceed. Accordingly, the RetailAssociates policy of discouraging that practice is notundermined.Finally, the fact that the Employer chose to adhereto the 1988±1991 contract does not establish that it re-
mained part of the multiemployer unit.13An employercan agree to be a ``me too'' signatory to a multiem-
ployer contract. Ruan Transportation, Corp., 234NLRB 241, 242 (1978).Accordingly, we adopt the judge's findings that theLFP Company timely withdrew from multiemployer
bargaining, and that the Respondent was effectively
notified of this fact in November 1987. We further
find that neither LFP Company nor LFP Group there-
after evidenced a clear intent to be bound by multiem-
ployer bargaining.14Accordingly, even if LFP Com-pany and LFP Group are alter egos or a single em- 349PLUMBERS LOCAL 669 (LEXINGTON FIRE PROTECTION GROUP)1The Association also maintained a ``B list'' of members that en-gaged in collective bargaining independently and a ``C list'' of
members that were nonunion.ployer, LFP Group had the right to bargain on a sepa-rate basis. Therefore, we find, as did the judge, that the
Respondent violated Section 8(b)(3) when it refused
LFP Group's January 1991 request to bargain on a
separate basis.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Road
Sprinkler Fitters Local Union No. 669, affiliated with
the United Association of Journeymen and Apprentices
of the Plumbing and Pipefitting Industry of the United
States and Canada, AFL±CIO, Landover, Maryland, its
officers, agents, and representatives, shall take the ac-
tion set forth in the order as modified.1. Delete paragraph 1(b).
2. Substitute the attached notice for that of the ad-ministrative law judge.MEMBERSBROWNINGAND
TRUESDALE, dissenting.Our colleagues conclude that Lexington Fire Protec-tion Company, Inc. (the Company) effectively with-
drew from the multiemployer unit, even though it did
not notify the Union of its purported withdrawal. Ourcolleagues reach this conclusion because at the start of
contract negotiations, the National Fire Sprinkler Asso-
ciation, Inc. (the Association) handed the Union a 25±
30 page list of some 300 employers that had author-
ized the Association to represent them in collective
bargaining and the Company's name was not on that
list. Therefore, our colleagues reason, the Union vio-
lated Section 8(b)(3) of the Act by refusing to bargain
on other than a multiemployer unit basis with the
Company's successor, Lexington Fire Protection
Group, Inc. (LFP Group). Contrary to our colleagues,
we would find that the mere absence of the Company's
name from the list of 300 employers did not provide
the Union the requisite notice of the Company's pur-
ported withdrawal from the multiemployer unit.I. FACTSIn 1975, the Company joined the Association, as-signed it the right to negotiate on the Company's be-
half, and agreed to be bound by collective-bargaining
agreements the Association negotiated. The Associa-
tion added the Company to the Association's ``A list,''
the list of members that had assigned bargaining rights
to the Association.1The Company was covered bysuccessive national multiemployer agreements nego-
tiated between the Association and the Union through
April 1, 1988.The Association and the Union have a history of be-ginning national negotiations for a new contract in No-
vember of the year prior to contract expiration. At the
beginning of the first meeting, the Association presents
the Union with a draft of its updated ``A list'' for ex-
amination by the Union. The Union later checks the
list against its records and brings discrepancies to the
Association's attention, and the parties attempt to re-
solve the discrepancies.On October 23, 1987, the Company informed theAssociation by letter that the Company would ``rep-
resent itself in the spring negotiations and will be our
own bargaining agent.'' Neither the Company nor the
Association sent the Union a copy of the Company's
letter, nor was the Union otherwise informed about it.
The Association simply removed the Company's name
from the lengthy ``A list.''In November 1987, the Association and the Unionheld their initial meeting for negotiation of a contract
to succeed the one set to expire April 1, 1988. At the
start of the meeting, the Association gave the Union a
copy of the ``A list,'' which was 25±30 pages long
and contained the names of about 300 employers, but
did not include the Company. In a December 16, 1987
internal memorandum, the Union noted that nothing in
its files showed that the Company had withdrawn from
the multiemployer unit. On February 2, 1988, the
Union notified the Company by certified mail, with a
copy to the Association, that the Union ``is currently
bargaining with [the Association] for a new national
agreement effective April 1, 1988, and ... as a con-

tractor member of the multiemployer unit, [the Com-
pany] will be bound to the results of [the] negotia-
tions.'' Neither the Company nor the Association re-
sponded to the Union's letter. The judge found that the
Company failed to respond, yet accepted the Union's
conclusion and honored the 1988±1991 contract that
resulted from the negotiations.In June 1990, the assets of the Company were sold.The new owners changed the name to Lexington Fire
Protection Group, and continued to operate the same
business with the same employees and the same cus-
tomers. LFP Group continued to observe the terms of
the 1988±1991 collective-bargaining agreement.In November 1990, consistent with past practice, theAssociation and the Union began negotiations for a
successor contract. In January 1991, LFP Group took
the position that it was not bound to the ongoing mul-
tiemployer negotiations for a successor contract. The
Union at that time refused to negotiate with LFP
Group on an individual basis in derogation of the mul-
tiemployer unit. Our colleagues find that the Union's
refusal to negotiate with LFP Group on an individual
basis violated Section 8(b)(3) of the Act. 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2120 NLRB 388 (1958).3Id. at 395.4See General Printing Co., 263 NLRB 591 (1982); Players Res-taurant, 246 NLRB 863 (1979); Goodsell & Vocke, Inc., 223 NLRB60 (1976), enfd. 559 F.2d 1141 (9th Cir. 1977); NLRB v. CentralPlumbing Co., 492 F.2d 1252, 1255 (6th Cir. 1974).Our colleagues are in agreement with us that the rules set forthin Retail Associates regarding withdrawal from multiemployer bar-gaining units are applicable to the facts of this case. Compare JamesLuterbach Construction Co., 315 NLRB 976 (1994), in which aBoard majority held that Retail Associates principles do not applyto 8(f) bargaining relationships.5170 NLRB 1027 (1968).6238 NLRB 156 (1978).II. DISCUSSIONIn our view, our colleagues err in finding that theCompany successfully withdrew from the multiem-
ployer unit in 1987. Contrary to our colleagues' find-
ings, the Company's purported withdrawal neither met
the requirements of Retail Associates2nor was sanc-tioned by the parties' past practice.To ensure the stability of multiemployer bargainingrelationships, the Board, in its landmark 1958 RetailAssociates decision, established rules that have gov-erned withdrawal from multiemployer bargaining units
for more than three decades. Those rules, cast in the
mold of a generalized prohibition with specified excep-
tions, are narrow and precise:We would ... refuse to permit the withdrawal of
an employer or a union from a duly established
multiemployer bargaining unit, except upon ade-
quate written notice given prior to the date set by
the contract for modification, or to the agreed-
upon date to begin the multiemployer negotia-
tions. Where actual bargaining negotiations based
on the existing multiemployer unit have begun,
we would not permit, except on mutual consent,
an abandonment of the unit upon which each side
has committed itself to the other, absent unusual
circumstances.3Retail Associates and its progeny establish a simple,yet fundamental, requirement: For an employer to
withdraw from a multiemployer bargaining unit with-
out the union's consent, the union must be given time-
ly, adequate, and unequivocal written notice of the em-
ployer's withdrawal. Notice provided solely to the
multiemployer representative is insufficient. Thus, an
employer may inform the employer association that it
is withdrawing its bargaining rights or resigning from
the association but, regardless of the employer's de-
sires, if the union is not timely notified, the employer
still will be bound by a collective-bargaining agree-
ment that the association subsequently negotiates.4The key to an employer's withdrawal from multiem-ployer bargaining is adequate, timely notice to the
union, and the burden is squarely on the employer to
provide such notice. This burden is hardly an insur-
mountable one. To avoid being bound by a subse-quently negotiated multiemployer collective-bargainingagreement, the employer need only provide a simple
statement to the union, in a timely manner, declaring
that the employer is withdrawing from the unit.Despite these clear requirements, however, our col-leagues find that the Association's presentation to the
Union of a document listing entities that it represented
in bargaining at the outset of the first bargaining ses-
sion in November 1987, coupled with the Company's
October 1987 letter notifying the Association, but not
the Union, that the Company would represent itself in
negotiations, effectively withdrew the Company from
the multiemployer unit. In so doing, our colleagues er-
roneously rely on two cases in which the Board found
employers' withdrawals from multiemployer units ef-
fective: Lenox Grill,5in which the employer notifiedthe association in writing of its withdrawal 3 months
prior to negotiations and the association informed the
union of the withdrawal at the start of the first bargain-
ing session; and South Texas Chapter of the AssociatedGeneral Contractors,6in which several employers no-tified the association of their withdrawals several
weeks before negotiations were to begin and the asso-
ciation orally notified the union of the withdrawals be-
fore negotiations began at the first meeting of the par-
ties.Contrary to our colleagues, we find the present casediffers in a crucial respect from both Lenox Grill andSouth Texas Chapter. In Lenox Grill, at the start of thefirst bargaining session, the association specifically
told the union that the employer in question had with-
drawn from the unit. In South Texas Chapter, the asso-ciation at the outset gave the union a written list of
employers that had withdrawn from the unit. Here, the
Association did neither. Indeed, the Association did
nothing to bring specifically to the Union's attention
the Company's purported withdrawal from the multi-
employer unit. The Association gave the Union a 25±
30 page list of 300 employers that had assigned their
bargaining rights to the Association, rather than a list
of employers no longer in the unit. A list of such
length in such a format could not reasonably bring to
the Union's attention employers that had withdrawn, as
the notices in Lenox Grill and South Texas Chapterhad done. In those cases, unlike here, the associations
provided the unions with effective, actual notice of the
employers that would not be included in bargaining
before bargaining actually began. Thus, we disagree
that the presentation of the ``A list'' satisfied the Re-tail Associates notice requirement. Rather, under thecircumstances here, we would find that the provision
to the Union of an extensive list of employers in the
unit did not constitute notice that the Company had
withdrawn from the unit. Such a list, standing alone, 351PLUMBERS LOCAL 669 (LEXINGTON FIRE PROTECTION GROUP)7For example, the judge noted that, of the 12 companies missingfrom the list in November 1990, 3 had changed their names or asso-
ciated themselves with other companies not on the list, 1 was omit-
ted by mistake, 1 the Association stated it had never heard of, 3 had
been voted out of the Association by the Association's board of di-rectors, and 3 had withdrawn or attempted to withdraw from the
multiemployer unit.8See Handy Andy, Inc., 313 NLRB 616, 617 fn. 7 (1993) (Boardlimits its examination to arguments and business justifications actu-
ally placed before it).hardly constitutes the adequate, unequivocal noticecontemplated under Retail Associates.Our colleagues oversimplify the issue in stating that``to ascertain the names of those who had withdrawn,
the Union had only to compare the names on the list
with the names that were on the list at the time of the
negotiation of the last contract.'' First, the list that the
Association provided the Union did not fulfill the Re-tail Associates notice requirement because the list didnot, of itself, identify which employers, if any, that
previously had been included in the unit no longer re-
mained in the unit. Ascertaining omitted employers re-
quired the Union to undertake a further onerous and
time-consuming task, i.e., to make a detailed compari-
son between the 25±30 page list that the Association
provided and an equally long list of employers that
previously were in the unit. To satisfy the Retail Asso-ciates test for withdrawal from a multiemployer bar-gaining unit, however, either the Company or the As-
sociation had to notify the Union of the Company's
withdrawal from the unit, not merely provide the
Union a draft document from which the Union, with
study and reference to other documents, could eventu-
ally deduce that the Company intended to withdraw
from the unit. Retail Associates places the burden onthe Company or, by extension, the Association to no-
tify the Union of the withdrawal; the Union has no ob-
ligation to aid the employer or the Association in ful-
filling their responsibility to provide the information
by puzzling out what the Company and the Associa-
tion failed to provide. The language of Retail Associ-ates clearly requires actual notice. It does not allow forthe option of providing, as here, a blizzard of data akin
to a response to a discovery request.Moreover, our colleagues err in their assertion thatthe Union could have ascertained, through a compari-
son between the list that the Association provided and
a previous list, that the Company had withdrawn from
the multiemployer unit. Rather, such an exercise would
have disclosed merely the names of employers that, for
any reason, had been omitted from the list, not solely
the names of those that had withdrawn their bargaining
rights from the Association. The Association deleted
employers' names from the list for a variety of rea-
sons, e.g., because they had merged with other compa-
nies, changed corporate names, gone out of business,
or through clerical error. Indeed, the record shows that
employers' names were not infrequently omitted from
the ``A list'' for these very reasons.7Thus, the resultsof the comparison of lists suggested by our colleagueswould not have identified employers that had with-drawn from the unit because it would not have distin-
guished between them and those omitted for other rea-
sons. Absent an affirmative statement to the Union
from the Company or the Association that the Com-
pany had withdrawn from the unit, the mere omissionof the Company from the list failed to convey that it
had withdrawn from the unit.Our colleagues additionally contend that the Asso-ciation's furnishing the ``A list'' at the start of bar-
gaining and the Union's subsequent checking it against
its records was an historical practice that the Union
could have sought to change if it so desired. In view-
ing this practice as a method by which employers
could withdraw from the multiemployer unit (and,
thus, one that the Union might well want to change),
our colleagues erroneously ascribe to this practice a
significance that it did not possess. It is telling that no
party contends that the Association's furnishing of its
``A list'' to the Union at the start of bargaining in
1987 constituted an agreed-upon method or practice
for providing notice of withdrawals or otherwise per-
mitting withdrawals from the unit.8Nor does our col-leagues' putative finding gain any support in the
record.At the hearing, both Union Business Manager Simp-son and the Association's Associate Director of Labor
Relations, Cahill, testified concerning the parties' bar-
gaining practices. Their testimony demonstrates that
the parties did not intend that the list definitively es-
tablish which employers were bound to the multiem-
ployer bargaining unit and which ones had withdrawn
from the unit or were otherwise excluded from it.
Simpson testified, without contradiction, that, as at all
prior negotiations, the ``A list'' that the Association
representative presented him at the beginning of the
1987 negotiations was not a final or official list. When
accepting the list, Simpson, following customary prac-
tice, stipulated that it was accepted subject to review
and correction. Cahill, who first participated in the As-
sociation-Union negotiations in 1990, acknowledged
that the Association's ``A list'' was not infallible and
that sometimes employers were erroneously excluded
from or included on the list. Cahill testified, and docu-
mentary evidence confirms, that the Union, after re-
ceiving the ``A list,'' had brought such errors to the
Association's attention and the Association had agreed
to changes. Cahill further testified that when Simpson
was given the ``A list'' at the first 1990 bargaining
session, Simpson stated that the Union would review
the list and get back to Cahill if corrections were need-
ed. 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9The Union's attorney responded with a letter denying that thesubmission of the list constituted notice.10Art. I of the 1988±1991 collective-bargaining agreement be-tween the Association and the Union required the Association to no-
tify the Union within 20 days whenever any contractor-member
withdrew or was terminated from membership in the Association.
There is no evidence about whether the collective-bargaining agree-
ment in effect at the time of the Company's attempted 1987 with-
drawal from the unit contained a similar provision. Even if it had,
however, such a provision would not have applied to the Company's
1987 conduct, because the Company did not attempt to withdraw
from the Association itself but sought to retain membership in the
Association and merely withdraw its assignment of its bargaining
rights. In any event, the record reflects instances before 1987 in
which the Association members themselves directly notified the
Union that they were withdrawing their bargaining rights from the
Association. In sum, there is no contention or evidence that prior to
1988 there was any contractual requirement that the Association no-
tify the Union in the event that employers withdrew from the multi-
employer unit or that the Association members relied on such a con-
tractual requirement. To the contrary, the record shows that at least
some of the Association members themselves provided written notice
of withdrawal directly to the Union.11Our conclusion that the Company was still in the multiemployerunit at the time of its 1990 sale of assets to LFP Group would not
resolve the ultimate issue of whether LFP Group was in the multi-
employer unit when the Union refused to bargain with it individually
in 1991, even though the judge found LFP Group to be the Compa-
ny's successor. The membership of LFP Group's predecessor in the
multiemployer unit and LFP Group's adherence to the multiemployer
contract in effect when LFP Group purchased the Company's assets
would not, standing alone, make LFP Group a member of the multi-
employer unit. See Pioneer Printers, 201 NLRB 900 (1973). Further,as the judge found, LFP Group never expressed a clear intent to be
bound to the multiemployer unit.The Union contended that LFP Group was required to bargain ona multiemployer basis because, inter alia, LFP Group was an alter
ego or single employer with the Company. The judge refused to ac-
cept evidence about whether LFP Group was an alter ego of, or sin-
gle employer with, the Company and failed to rule on this question.
The Union has excepted to this failure. The Union is correct, in our
view, that, if LFP Group was an alter ego or single employer with
the Company, LFP Group would have been a member of the multi-
employer unit, as we would find that the Company remained a mem-
ber of the multiemployer unit at the time it sold its assets to LFP
Group. Thus, the question of LFP Group's alter ego or single em-
ployer status is determinative of whether the Union's refusal to bar-
gain with LFP Group on an individual basis violated Sec. 8(b)(3).
(LFP Group's subsequent attempt to withdraw from the multiem-
ployer unit during the 1990±1991 contract negotiations clearly was
untimely under Retail Associates. See Chel Lacort, 315 NLRB 1036(1994)). Accordingly, the appropriate course is to remand this pro-
ceeding for presentation of evidence and resolution by the judge re-
garding whether LFP Group was an alter ego of, or single employer
with, the Company.Cahill's testimony corroborates Simpson's uncontro-verted testimony that, consistent with past practice, the
Union accepted the ``A list'' at the start of the 1987
negotiations with the understanding that the list some-
times contained errors and was subject to the Union's
review, correction, and verification. The participants'
testimony also demonstrates that neither party expected
the Union to review the ``A list'' for accuracy prior
to commencement of bargaining.Therefore, the record, considered as a whole, doesnot support the majority's critical finding that under
the parties' historical practice the Union was obligated
to undertake the list verification process as soon as it
received the list or be charged with effective notice of
the names of employers not on the list. Because the
record shows that the parties' settled practice was to
verify and correct the ``A list'' after, and not before,
the commencement of bargaining, it is not reasonable
for this Board to treat the mere tendering of the list
as instantaneously conveying to the Union information
that the parties themselves knew the Union would be
unaware of until a later point in time.Additionally, the conduct of all the parties regardingthe Company's attempted withdrawal was consistent
with an understanding that the Association's furnishing
of its ``A list'' at the start of negotiations did not con-
clusively establish which employers were or were not
in the multiemployer unit. Once the Union's check of
its own records revealed the Company's omission from
the ``A list,'' the Union sent the Company a certified
letter, with a copy to the Association, stating that the
Union was currently bargaining with the Association
for a new contract and that, as a member of the multi-
employer unit, the Company would be bound by the
results of the negotiations. Significantly, neither the
Company nor the Association took issue with the
Union's letter, and the Company followed the terms ofthe new multiemployer contract.Finally, there is no evidence that any partyÐthe As-sociation or EmployerÐever took the position that
providing the ``A list'' itself constituted notice of with-
drawals from the unit until the Association asserted
this position in a January 14, 1991 letter to the Union,more than 3 years after the Company's withdrawal at-tempt. Significantly, the letter did not purport to char-
acterize in factual terms the parties' past practice but,
rather stated that ``[o]ur attorney has advised us that
the submission of the list'' constituted notice.9Thus, in our view, the actions of the Company andthe Association in 1987 clearly failed to satisfy the no-
tice requirements for withdrawal from multiemployer
bargaining units.10Consequently, we would find thatthe Company did not effectively withdraw from themultiemployer unit in 1987 and remained in the unit
at the time of its 1990 sale of assets to LFP Group.
Accordingly, we dissent from our colleagues' conclu-
sion that the Union violated Section 8(b)(3) by refus-
ing to bargain individually with LFP Group.11 353PLUMBERS LOCAL 669 (LEXINGTON FIRE PROTECTION GROUP)1In this case I found all the briefs to be exceptionally clear, con-cise, and well prepared.2Including contractors who do installation of sprinkler systemsand other fire protection equipment, and also suppliers to the indus-
try and manufacturers of equipment used by other members of
NFSA.3H.V. Simpson, the business manager of Local 669 testified that
NFSA bargains with the Union on behalf of about 300 employers,
in national negotiations. Another 100 or so employers bargain with
the Union on their own.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Lexington FireProtection Group, Inc.WEWILL
, on request, bargain in good faith withLexington Fire Protection Group, Inc., and, if we reach
an agreement, WEWILL
put that agreement in writingand sign it.ROADSPRINKLERFITTERSLOCALUNIONNO. 669, AFFILIATEDWITHTHE
UNITEDASSOCIATIONOF
JOURNEYMENANDAPPRENTICESOFTHE
PLUMBINGANDPIPEFITTINGINDUSTRYOFTHE
UNITEDSTATESAND
CANADA, AFL±CIODamon W. Harrison, Jr., Esq., of Cincinnati, Ohio, for theGeneral Counsel.William W. Osborne, Esq. (Beins, Axelrod, Osborne &Money, P.C.), of Washington, D.C., for the Respondent.Robert F. Houlihan, Esq. and Larry A. Sykes, Esq. (Stoll,Keenon & Park), of Lexington, Kentucky, for the Charg-ing Party.DECISIONSTATEMENTOFTHE
CASEGEORGEF. MCINERNY, Administrative Law Judge. Basedupon a charge filed by Lexington Fire Protection Group, Inc.
(the Group) on March 20, 1991, the Acting Regional Direc-
tor for Region 9 of the National Labor Relations Board
issued a complaint on July 25, 1991, alleging that Road
Sprinkler Fitters Local Union No. 669, affiliated with the
United Association of Journeymen and Apprentices of the
Plumbing and Pipefitting Industry of the United States and
Canada, AFL±CIO (Local 669 or the Union) had violated
Section 8(b)(3) of the National Labor Relations Act (Act) by
refusing to bargain in good faith with the Group. The Union
filed a timely answer in which it denied the commission of
any unfair labor practices.Pursuant to notice contained in the complaint, a hearingwas held before me in Lexington, Kentucky, on September
19, 1991, at which all parties were represented by counsel,
and had the opportunity to present witnesses and documen-
tary evidence, to examine and cross-examine witnesses, to
present motions, and to argue orally. After the close of the
hearing, all parties submitted briefs, which have been care-
fully considered.1Upon the entire record, including my observations of thewitnesses, and their demeanor, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Group is a corporation that is engaged in selling andinstalling fire prevention equipment from its location in Lex-ington, Kentucky. It received gross revenues in excess of
$500,000 in the 12 months before the issuance of the com-
plaint, and received at its Lexington location in that same pe-
riod goods and materials valued at over $50,000 directly
from points outside the Commonwealth of Kentucky. The
complaint alleges, the answer admits, and I find that the
Group is an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act.II. THELABORORGANIZATION
The complaint alleges, the answer admits, and I find thatthe Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act.III. THEALLEGEDREFUSALTOBARGAIN
A. BackgroundIn 1975 Lexington Fire Protection Company, Inc. (theCompany), to differentiate it from Lexington Fire Protection
Group, Inc., became a member of an organization called Na-
tional Fire Sprinkler Association, Inc. (NFSA). At the same
time the Company assigned to NFSA the right to conduct
collective-bargaining negotiations on its behalf, and the Com-
pany agreed to be bound by collective-bargaining agreements
negotiated on its behalf by NFSA.NFSA was described by its Associate Director of LaborRelations, Cornelius J. Cahill, as a trade association of em-
ployers engaged in the fire protection business.2In the laborrelations area, the Association has three classes of member-
ship; first, contractors who have agreements with unions and
who have assigned the duties of bargaining to NFSA; sec-
ond, those who have labor agreements, but negotiate on their
own; and, third, nonunion contractors. Those in each cat-
egory are described as being on the ``A'' list if they assign
bargaining rights, on the ``B'' list if they do their own bar-
gaining, and on the ``C'' list for those who operate non-
union.NFSA negotiates with 17 or 18 unions nationwide, includ-ing the Respondent here, Local 669.3This is a national localin this industry, representing 8000 to 8500 employees in the
48 contiguous States, the District of Columbia, and Puerto
Rico.Lexington Fire Protection Company, the Company, wasplaced on the ``A'' list and was covered by the national con- 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The record shows that those negotiations begin in November ofthe year prior to the expiration of an existing contract.5With a copy to the Association.6Pennington had owned an equity interest in the Company, thetwo Blevinses were related to Royce E. Blevins, former president ofthe Company, and Shade White, the field superintendent of theCompany, continued in that capacity with the Group, as well as be-
coming a shareholder. There was some talk in this hearing about
whether the Group is an alter ego, or a simple employee with the
Company, but I did not then, and do not now, feel that the issue
is relevant to this proceeding.7Carpenter said at the hearing that the Group intended to com-mence paying dues again.8There was some disagreement between the testimony of Car-penter and Shade White, who described three meeting as taking
place in August, and Union Business Agent Gerald Singleton, who
said it was in September. This difference is not important because
either date puts the meeting 2 months or so before the start of nego-tiations for the multiemployer unit in November.9White is a member of the Union and has been since 1965, eventhough he is clearly a supervisor within the meaning of the Act.10White also stated in his testimony that he was still, at the timeof this hearing, operating under the Local 669 contract. He did not
say which one, and no one pursued the matter.tract negotiated by NFSA and Local 669 up to and includingan agreement that terminated in 1988.According to Cahill, the members of the Association arefree to become members of the joint bargaining group, to
bargain independently, or to resign from the Association alto-
gether. Those members on the ``A'' list who resign are im-
mediately taken off the list. The Association is not concerned
with the relationship between the individual employer who
resigns from the multiemployer unit, but they will inform the
employer, if the resignation is untimely, that he will be
bound by a collective-bargaining agreement entered into in
that time period. Otherwise it is up to the employer and the
Union to work out their own relationship.At the beginning of national negotiations4the Associationpresents the Union with an updated copy of the ``A'' list.The Union then checks it over, and, if the list does not agree
with the Union's records, the matter is taken up with the As-
sociation. In some instances, as shown in correspondence
contained in the record here, the problems may be due to
clerical errors or changes in corporate titles or ownership,
and are adjusted. In other cases there are disagreements, the
solutions to which do not appear in the record.B. The 1987 WithdrawalAs has been noted, Lexington Fire Protection Companywas a member of the multiemployer and appeared on the
``A'' list on a contract that was to expire on April 1, 1988.On October 23, 1987, the Company, by its PresidentRoyce E. Blevins, sent a letter to NSPA informing the Asso-
ciation that Lexington Fire Protection Company would ``rep-
resent itself in the spring negotiations and will be our own
bargaining agent.'' No copy was sent to the Union, but ap-
parently the Company's name was removed from the ``A''
list, which was submitted to the Union at the beginning of
negotiations in November 1987.The Union checked the list submitted by NFSA against itsown records, and noted in internal memorandum dated De-
cember 16, 1987, that there was nothing in the Union's files
to show that the Company had withdrawn from the multiem-
ployer limit. This was followed up by a letter from R.V.

Simpson, business manager of the Union, to the Company,5dated February 2, 1988, stating that the Company, ``as a con-
tractor member of the multi-employer bargaining unit'' will
be ``bound to the results of those negotiations.''C. The Transfer to the GroupKenneth W. Carpenter, the President of Lexington FireProtection Group, testified that in June 1990, the group of
which he is a member purchased the assets of Lexington Fire
Protection Company, changed the name to Lexington Fire
Protection Group, and continued to operate the same business
with the same employees, the same customers, and under the
same collective-bargaining agreement as the Company had
operated.The owners of the Group are Carpenter, Vicki and FrankBlevins, Carlos Pennington, and Shade White.6Carpenter testified that the Group continued to operateduring 1990 under the terms of the multiemployer agreement
with the Union. The Group paid dues to NFSA until April
1991,7but apparently did not notify the Association of itschange of name, because Cahill testified that the enterprise
was still carried on the books of the Association as Lexing-
ton Fire Protection Company.D. The August 1990 meetingThere was no contact between the Union and the newowners of the Lexington Fire Protection enterprise until Au-
gust 1990.8Gerald Singleton had talked to Shade White9atleast once, and a meeting was arranged between Singleton,
White, and Carpenter in Carpenter's office. They talked
about general things, companies, and people in the fire pro-
tection business.According to Carpenter, he told Singleton that he ``did notwant the Association to do our bargaining in thisÐor our
contractÐthat we wanted to bargain our own contract with
the Union.'' Singleton replied that he thought they should let
the Association bargain for them. Carpenter said that he
``wanted to bargain with Local 669 myself.''During the meeting, White asked Singleton whether theyneeded to sign a new contract for the remaining term of the
multiemployer agreement, or whether that agreement would
cover them. Singleton said he would find out. Apparently he
did, because on September 19, 1990, Business Manager
Simpson wrote to Carpenter voting the change of the cor-
porate name, and stating that ``It is understood by Local
Union No. 669 that any reference to your company by either
name includes both companies for the duration of the current
collective-bargaining agreement.'' Simpson asked for a reply
if this understanding was not correct. The Group made no
reply.White testified that he contacted Singleton as early as Julyto come in and talk to people at the Group.10He sat in onthe meeting with Carpenter and Singleton and he recalled
that ``Mr. Carpenter mentioned that he wanted to be an inde-
pendent company,'' and that Singleton answered that he
``thought we would be better off if we would stay in the As-
sociation at that time.'' Carpenter did say that he wanted to
bargain ``with the Union himself rather than have a bargain-
ing agreement.'' White added that he had agreed with Car-
penter, stating to Singleton that he ``wanted to be an Inde- 355PLUMBERS LOCAL 669 (LEXINGTON FIRE PROTECTION GROUP)11On the same date the Group notified NFSA that it withdrew anybargaining rights from the Association to represent the group in ne-
gotiations with the Union.12By this time the Group was represented by their current counsel,the firm of Stoll, Keenon & Park, of Lexington, see letter of January
29 to NFSA indicating that Houlihan of the Stoll, Keenon firm was
representing it at that time. Before the Group was represented by
some other, unidentified, counsel.13This presumable refers to an 8(d) 60-day notice, given on Janu-ary 29 to terminate an agreement that was due to expire on April
1.14One company named on the Union's list was not listed in theAssociation's reply, but that company has nothing to do with this
case.15A copy of which is in evidence here and that shows that a copywas sent to NFSA.pendent company.'' Finally, Singleton said that the Groupwas bound by the contract they had accepted in the agree-
ment when they bought out the Company, and they were
bound by it until April 1, 1991. He did not ``see any prob-
lem with us continuing on as we were.'' White agreed to
this.As I noted above, Singleton recalled that the meeting oc-curred in September. He did agree that he met with Car-
penter and White, and that they talked about the industry and
mutual acquaintances in the business. He did recall that the
matter of the new contract was brought up, but he said he
could not remember who brought it up. He recalled Car-
penter saying that he ``could not stand a labor stoppage or
strike at the expiration of the contract.'' Singleton tried to
allay his fears on that point, but Carpenter ``brought that
subject up again.'' Singleton did not recall Carpenter saying
that they intended to negotiate independently.Because Singleton did not recall what Carpenter said aboutindependent negotiations, I think it is reasonable to infer that
Carpenter's version of what he said at the meeting is correct.
White's testimony would indicate, and I think an inference
is permissible, that Carpenter was not forceful, or unequivo-
cal in his statements, leaning more toward ``we want to''
rather than ``we will'' or ``we are going to.''E. The January 1991 WithdrawalOn January 29, 1991, the Group wrote to the Union in-forming it that ``to the extent'' that the Group was a party
to the 1988 multiemployer agreement ``is in bound by the
same company [the Company] we hereby notify you that this
company wishes to terminate that agreement.''11The Unionpromptly, on February 1 acknowledged this letter and ad-
vised that the Union would be in contact with the Group on
``negotiations for a new agreement.''This last apparently slipped through undetected at theUnion's office, because on February 6 the Union sent an-
other letter to the Group stating that the February 1 letter
was ``a clerical error,'' and that it was the position of the
Union that the Group was bound to the ongoing negotiations
for the multiemployer unit.After this exchange, there was additional correspondencebetween the Union and the Group. The Union on February
11 sent a questionnaire to the Group requesting information
regarding its equity owners, officers, business locations,
names, and dates of hire of all supervisory and non-
supervisory employees, and all transactions between the
Company and the Group. In addition the Union requested the
Group to set forth its position about why it contended it was
not bound to the authorization given by the Company to
NFSA to represent it for purposes of collective bargaining.The Group responded on March 8 by stating that afterconsulting its legal counsel12it was not represented for col-lective bargaining by NFSA.In this March 8 letter, the Group outlined its position asfollows: It admitted that a group of its employees have cho-
sen to be represented by the Union, and that the Union is
their bargaining representative. The Group, however, is a
``distinctly separate corporation from its predecessor,'' the
Company. The Group has a different set of offices, and a
substantially different set of shareholders, although the
present supervisors are the same as those employed by the
predecessor. The Group purchased the assets of the Companyduring 1990, and immediately began to function in the same
general area (of business) and with the same group of em-
ployees covered by (the then-current multiemployer contract).
The Group continued to operate under the terms of that con-
tract, but gave notice to the Union, to the extent that such
was necessary,13that it was willing to negotiate a new con-tract with the Union. The Group again urged the Union to
contact Carpenter and set up a time and place to negotiate.The Union's reply to this, dated March 14, was a threatto file unfair labor practice charges, and a request to direct
any future correspondence on this issue to the Union's law-
yers.The question of the accuracy of the Association's ``A'' listwas the subject matter of correspondence between the Union
and the Association during the late fall and winter of 1990±
1991. On December 3 the Union's counsel, who participated
in the negotiations and had been present at the November 9
meeting when the ``A'' list was presented by NFSA, wrote
to Cornelius Cahill informing him that 12 contractors who
participated in the previous, 1988 negotiations, did not ap-
pear on the ``A'' list. Among these contractors was Lexing-
ton Fire Protection Company. Cahill responded on January 2,
1991, going down the list and noting that three of the com-
panies named had been voted out as Association members by
the NFSA board of directors, three had associated with the
other companies that were properly carried on the ``A'' list,
one which should have been carried on the ``A'' list, several
companies, including Lexington Fire Protection Company,
which had either resigned from the Association, or had with-
drawn bargaining rights from it, and one company that was
unknown to the Association.14Counsel for the Union replied to this letter on January 10,agreeing with some of the Association's explanations, and
disagreeing with others, including the Association's assertion
in its January 2 letter that ``Lexington Fire Protection Com-
pany is a member of the Association who has not assigned
its bargaining rights to the Association. The Association does
not represent Lexington Fire Protection and it is not part of
the multiemployer group.''The Union referred to its letter to the Lexington Fire Pro-tection Company dated February 2, 1988,15and maintainedits position that ``Lexington was bound to multi-employer
negotiations for the existing agreement and our files reflect
no contrary notification from that time until the November 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16The April 1, 1988 agreement provided in art. I, third paragraph,that the Association would notify the Union of withdrawals, termi-
nations, or additions within 20 days of such actions. Cornelius Cahill
testified that this was not done. He testified that the Association
would advise an employer attempting to withdraw is such action was
untimely, but not in any other way.9 commencement of negotiations for a successor agree-ment.''An additional exchange of correspondence was enteredinto record on the question of whether the submission of the
``A'' list at the first negotiating session, before the exchange
or discussion of any collective-bargaining proposals, con-
stituted legally sufficient notice of the presence or absence
of a contractor from the multiemployer unit being rep-
resented by the Association.F. ConclusionsBefore considering the principal issues in this case, I thinkit is necessary to make three preliminary findings. The first
is that the evidence submitted by the Union on the issue of
``misconduct'' by the Group as a result of Shade White's
discussions with two employees about a possible nonunion
operation, is insufficient to allow me to determine that a mo-
tive, or one of the motives, of the Group in seeking inde-
pendent bargaining, was to operate on a nonunion basis.
Moreover, the Group has offered and continues to offer to
negotiate on an individual basis with the Union, a situation
that I feel would make the Group more vulnerable to union
pressure than as a member of a multiemployer bargaining
unit. The unfair labor practice filed by the Union on this
matter was the subject of a complaint issued by the Regional
Director for Region 9 of the Board, and was informally set-
tled before hearing. The Union did not, as was its right
(NLRB Rules and Regulations, Sec. 102.26) appeal the set-
tlement. I, therefore, find that there has been no showing of
an unlawful or an insincere motivation by the Group in this
proceeding.The second preliminary finding I make here deals with thestatus of the Group as a successor to the Company. There
is no question concerning this fact in the record. The Grouptook the assets, the customers, the employees, and the super-
visors of its predecessor and continued the same business in
the same location. Both White and Carpenter assured Union
Business Agent Singleton that they would comply with all of
their contractual obligations to the Union and to their em-
ployees and they did so comply. Thus, I find the Group to
be a successor employer to the Company; NLRB v. Burns Se-curity Services, 406 U.S. 272 (1972); Fall River DyeingCorp. v. NLRB, 482 U.S. 27 (1987).Having found the Group to be a legal successor to theCompany. I find further that the Group adopted and applied
the existing multiemployer contract during 1990 and early
1991, but at the same time the Group qualified its position
with respect to subsequent negotiations and Carpenter made
it clear as I have found, that he wished the Group to nego-
tiate independently with the Union.The Board's procedures with respect to withdrawal froma multiemployer unit are set forth in Retail Associates, Inc.,120 NLRB 388 (1958). The Board attempted in that case to
balance the rights of unions and employers to associate freely
with others in bargaining relationships, or to refrain from or
withdraw from such associations, against the ``fundamental
purposes of the Act of fostering and maintaining stability in
bargaining relationships.'' Although mutual consent of the
Union and employers involved is a basic ingredient support-
ing the appropriateness of a multiemployer bargaining unit,
the stability requirement of the Act dictates that reasonable
controls limit the parties as to the time and manner that with-drawal will be permitted from an established, multiemployerbargaining unit.'' Pursuant to these precepts, the Board stat-
ed, ``He would accordingly refuse to permit the withdrawal
of an employer or a union from a duly established multi-em-
ployer bargaining unit, except upon adequate written notice
given prior to the date get by the contract for modification,
or to the agreed- upon date to begin multi-employer negotia-
tions. Where actual bargaining negotiations based on the ex-
isting multi-employer unit have begun, we would not permit,
except on mutual consent, an abandonment of the unit upon
which each side has committed itself to the other, absent un-
usual circumstances.'' Retail Associates, supra.In this case, the simple exchange of information con-templated by the Board's decision is complicated by the
presence of the Association itself, the agent for the 300 or
so employers forming the unit. The Association certainly
must, for its own protection, and to assure that the needs of
its constituent membership are carefully considered, establish
policies and procedures to channel new members into the
unit, and to facilitate the exit of those who wish to withdraw.
But those internal institutional procedures of the agent should
not divert the flow of critical information between the parties
to the multiemployer relationship. I am here referring to the
practice of the Association, when a member wishes to with-
draw from the multiemployer unit, of striking that member's
name from the ``A'' List, but not notifying the Union until
the beginning of negotiations (in recent history this could be
as long as 3 years) of the fact, by the presentation of the
``A'' list to the Union.16Of course the Association is not on trial here, and I cer-tainly appreciate and sympathize with the Association's prob-
lems in dealing with 300 proud, independent, contrary, and
possibly fractious members, along with 17 or 18 unions na-
tionwide. Likewise, I can appreciate the strictures that this
practice places on the Union. Here the Union is confronted
at the beginning of negotiations with a list of 300 or some
names of employers. Cahill's testimony and the correspond-
ence between the Union and the Association on the subject
of the deletions from the list, show that of the 12 companies
named by the Union as missing from the list without prior
notification; 3 had changed their names or associated them-
selves with other companies that did appear on the list; 1 that
was omitted from the list by mistake; 1 that the Association
had never heard of; 3 which, for reasons not stated, had been
voted out of the Association by its board of directors; and
3 companies, including Lexington Fire Protection Company,
which had withdrawn or attempted to withdraw from the
multiemployer unit.The practical problems that emerge from the evidence inthis case are varied and complex, confronting the Associa-
tion, the Union, and the members of the multiemployer
group. If, as will be noted below in the discussion of the
Board's rulings qualifying Retail Associates, the presentationof the list determines the makeup of the unit, what happens
to the companies stricken from the list by action of the Asso-
ciation's board of directors, say, for nonpayment of dues, but 357PLUMBERS LOCAL 669 (LEXINGTON FIRE PROTECTION GROUP)17See Carvel Co., 226 NLRB 111 (1976), in which notice was notgiven until the Unions' proposals had been sent by mail to the multi-
employer unit representatives.which have not indicated that they do not wish to withdrawfrom the multiemployer unit? What of the orphan employer,
of which the Association knows not? Or a company on the
list that merges with one not on the list? Or vice versa?These are only a few of many problems which one moreclever than I might discern in this situation. Some changes
in the current practice followed by the Association and the
Union here could have prevented this case from taking the
course that it has.The first issue in this case dealing with withdrawal oc-curred on October 23, 1987, when Royce Blevins, president
of the Company wrote to the Association advising that the
Company would represent itself in the spring negotiations
and would be its own bargaining agent. They indicated that
they did not require NFSA as their agent. As I noted above,
no copy of this was sent to the Union.Under the Retail Associates standards, if this was all, thiswithdrawal would not appear to have been effective because
it was not communicated to the Union in writing. We do not
know when the 1987 negotiations began. Assuming that the
procedure then was roughly the same as in 1990, negotia-
tions beginning on the second Friday of November would
have occurred on November 13, 1987. The Association had
not notified the Union about the withdrawal, but did strike
the Company's name from the ``A'' list presented to the
Union at the first negotiating meeting. There was no evi-
dence about the beginning of negotiations in 1987, but, in
talking about the 1990 negotiations, Cahill stated that after
the parties had ``introduced one another and exchanged some
pleasantries, the Local asked for the List.'' The list was not
discussed at all, but, as Cahill stated, ``it was put in some-
body's briefcase and we went on to exchanging proposals.''
On the basis of this evidence, and on the premise that nego-
tiations for this multiemployer unit were conducted in sub-
stantially the same way, using the same formalities and cere-
monies, indeed, the testimony of Union Business Manager
H.V. Simpson shows that the 1987 negotiations were con-

ducted in exactly the same way, and in the same order, with
the list being delivered before any proposals changed hands.
I believe this case is controlled by the Board's decision in
Lenox Grill, 170 NLRB 1027 (1968). In that case, the mem-ber company notified its bargaining representative, an asso-
ciation, of its withdrawal from the unit, but did not notify
the union, in advance of negotiations. At the first negotiating
session, the association representative present informed the
Union of the Company's withdrawal, ``before any other mat-
ters were discussed at the meeting'' Lenox Grill, supra at1029. This decision was followed by the Board in AssociatedGeneral Contractors, 238 NLRB 156 (1978), in which theBoard stated ``We consider the sequence of events at the
May 24 meeting [the first meeting between the multiem-
ployer group and the Union] to be critically important. Our
conclusion that the notice of the withdrawal was timely is
predicated as the credited testimony of [a witness] which re-
veals that the notice of withdrawal was given prior to the
onset of negotiations.'' Associated General Contractors,supra at 238 NLRB 156 fn. 2. The critical point, then, is thesubmission by at least one party of proposals for a newamended agreement.17Because the withdrawal by the Company met the Board'srequirements, the Company need not have been bound by the
1988±1991 multiemployer contract. In fact, the Company ob-
served all of the terms of that contract until it conveyed its
assets to the Group. The Group, as I have found, continuedits adherence to the terms of the 1988±1991 contract, but it
is clear that neither the Company, nor the group ever ex-
pressed a clear and unequivocal intent to be bound to the
multiemployer unit. Contrary to the Union's argument, I can-
not find that the Group adopted the multiemployer unit, nor
is it bound by the ``membership in the unit to which it suc-
ceeded; cf. White-Westinghouse Corp., 229 NLRB 667(1977); Indianapolis Mack Sales & Service, 288 NLRB 1123(1988). The Group never exhibited any intent to become a
member of the Group, and the only expression that the
Group did make, at the August meeting with Singleton was
just the opposite. See Lenox Grill, supra at 1030.Because the 1987 withdrawal was effective, and becausethere was no novation, or adoption of membership in the
multiemployer unit by either the Company or the Group
thereafter, then what happened in November 1990 was really
irrelevant. The employer was out of the multiemployer unit,
and its absence from the ``A'' list, controlling to a deter-
mination of the issues here.I find that by refusing to bargain with the Group, as re-quested by it in January of 1990, the Union is in violation
of Section 8(b)(1)(A) and (3) of the Act.IV. THEREMEDY
Having found that the Union has violated Section 8(b)(3)of the Act, I shall order it to cease and desist therefrom and
to take certain affirmative action designed to effectuate the
policies of the Act.I shall order the Union to bargaining in good faith withthe Group in the following bargaining unit, which I find to
be appropriate,All journeymen sprinkler fitters and apprentices in theemploy of Lexington Fire Protection Group, Inc. who
are engaged in the installation, dismantling, mainte-
nance, repairs, adjustments and corrections of all fire
protection and fire control systems including the un-
loading, handling by hand, power equipment and instal-
lation of all piping and tubing, appurtenances and
equipment pertaining thereto, including both overhead
and underground water mains fire hydrants and hydrant
mains, standpipes and hose connections to sprinkler
systems, sprinkler tank heaters, air lines and terminal
systems used in connection with sprinkler and alarm
systems, also all tanks and pumps connected thereto,
also included shall be CO±2 and Cardox Systems, dry
chemical systems, foam systems and all other fire pro-
tection systems, but excluding steam fire protection sys-
tems. Excluding all other employees of the employer, 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18The substance of this definition of the unit is identical with thedescription of the Union's jurisdiction contained an art. 18 of the
1988±1991 collective-bargaining agreement, received in evidence
here, with the addition of the customary exclusions from a unit of
production employees. Although the Union's answer denied that this
unit was appropriate, the Union introduced no evidence to support
that claim.19If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.20If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''office clerical employees, guards and supervisors as de-fined in the Act.18and if agreement is reached, to reduce such agreement to
writing and execute same.I shall further order the Union to post appropriate notices.CONCLUSIONSOF
LAW1. The Group is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(6) of the Act.3. By refusing to bargain individually with the Group, theUnion has violated Section 8(b)(1)(A) and (3) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended19ORDERThe Union, Road Sprinkler Fitters Local Union No. 669,affiliated with the United Association of Journeymen and
Apprentices of the Plumbing and Pipefitting Industry of theUnited States and Canada, AFL±CIO, Lexington, Kentucky,its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to recognize and bargain in goodfaith with Lexington Fire Protection Group, Inc.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the rights guaranteed them in
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Upon request bargain in good faith with the Group asthe employer of employees employed in the unit as set out
in section IV of this decision, and if an agreement is reached,
reduce such agreement to writing and execute same.(b) Post the notice to members attached hereto at the of-fices of Lexington Fire Protection Group, Inc., in Lexington,
Kentucky copies of the attached notice marked ``Appen-
dix.''20Copies of the notice, on form provided by the Re-gional Director for Region 9, after being signed by the Re-
spondent's authorized representative, shall be posted by the
Respondent immediately upon receipt and maintained for 60
consecutive days in conspicuous places including all places
where notices to members are customarily posted. Reason-
able steps shall be taken by the Respondent to ensure that
the notices are not altered, defaced, or covered by any other
material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.